Travelers Cas. & Sur. Co. of Am. v Erie Canal Harbor Dev. Corp. (2020 NY Slip Op 00729)





Travelers Cas. & Sur. Co. of Am. v Erie Canal Harbor Dev. Corp.


2020 NY Slip Op 00729


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND NEMOYER, JJ.


139 CA 19-00229

[*1]TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, ASSERTING CLAIMS IN ITS OWN RIGHT, AND AS THE ASSIGNEE AND REAL PROPERTY IN INTEREST OF THE CLAIMS OF DIPIZIO CONSTRUCTION COMPANY, INC., PLAINTIFF-PETITIONER,
vERIE CANAL HARBOR DEVELOPMENT CORPORATION, DEFENDANT-RESPONDENT-RESPONDENT. DIPIZIO CONSTRUCTION COMPANY, INC., NONPARTY APPELLANT. 


LAW OFFICES OF DANIEL W. ISAACS, PLLC, EAST ROCKAWAY (DANIEL W. ISAACS OF COUNSEL), FOR NONPARTY APPELLANT. 
PHILLIPS LYTLE LLP, BUFFALO (ANDREW P. DEVINE OF COUNSEL), FOR DEFENDANT-RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Henry J. Nowak, J.), entered January 29, 2019. The order denied the motion of nonparty DiPizio Construction Company, Inc. seeking to intervene. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court